Order entered August 22, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00958-CV

                         IN THE INTEREST OF I.L.S., A CHILD

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-09-7655

                                         ORDER
       We GRANT appellant’s August 13, 2014 motion to recuse Justice Lang-Miers. Justice

Lang-Miers recuses herself from this appeal, as well as from appellant’s appeals in appellate

cause numbers 05-14-01055-CV and 05-14-01059-CV.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE